DETAILED ACTION
In response to communication(s) filed 09/26/2020
Claims 43-45 are added.
Claims 1-19, 29 and 43-45 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-16, 18, 19, 29 and 43-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ignatchenko (US 2018/0139131 A1) hereinafter “Ignatchenko.”

Regarding Claim 1, Ignatchenko teaches A wireless communication device (Ignatchenko: paragraphs 0065, 0126 and Figs. 2A & 3B, i.e. cooperating router) comprising:
a network connector (Ignatchenko: paragraph 0066, i.e. interface 202) configured to connect to a network (Ignatchenko: paragraph 0058 & Fig. 1C, internet);
a detector configured to detect occurrence of a failure of a network connection in a first wireless communication device (Ignatchenko: paragraph 0126 & Fig. 3B, cooperating router determines it has communication problems, thus teaching the necessary detector component to determine said communication problem), the first wireless communication device being another wireless communication device (Ignatchenko: paragraph 0359, router determines if another router/proxy is experiencing problems, therefore teaching a router may detect failure or problems of another wireless device);
a determinator configured to, when detecting the occurrence of the failure (Ignatchenko: paragraph 0126 & Fig. 3B, said determining said problem), determine whether or not to make a first wireless connection to the first wireless communication device (Ignatchenko: paragraph 0127 & Fig. 3B, cooperating router sends an emergency connection required message after determining said problem, thus teaching the necessary determinator component; see also paragraph 0359, router may decide to switch to a different proxy/router based on the potential issue detection techniques, thus determining whether to make a connection to the proxy/router in use); 
a first wireless connector (Ignatchenko: paragraph 0079, internet traffic splitter to route packets to another cooperating router) configured to, when making the determination to make the first wireless connection, make the first wireless connection to the first wireless communication device (Ignatchenko: paragraphs 0066, 0127 & Fig. 2A, connection 105 and/or a logical channel established over connection 105; see also paragraph 0359, router may decide to switch to a different proxy/router based on the potential issue detection techniques, thus making or continuing a connection with the proxy/router in use); and
a first relay (Ignatchenko: paragraphs 0066, 0127 & Fig. 2A, i.e. inter-router communication interface) configured to relay a first communication between the first wireless communication device and the network  (Ignatchenko: paragraphs 0066, 0127 & Fig. 2A, inter-router communication interface to forward outgoing packets through connection 105 and/or a logical channel established over connection 105).

Regarding Claim 2, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein the determinator makes the determination, based on a radio wave status of a wireless radio wave from the first wireless communication device (Ignatchenko: paragraph 0112, cooperation based on additional parameters such as signal strength).

Regarding Claim 4, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein, when not receiving a packet from the first wireless communication device through the network for a predetermined period, the detector detects the occurrence of the failure of the network connection in the first wireless communication device (Ignatchenko: paragraph 0126, observing that packets from interface(s) 204 are no longer received for a predetermined or configurable amount of time).

Regarding Claim 5, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein the detector further detects disappearance of the failure of the network connection in the first wireless communication device (Ignatchenko: paragraph 0135, cooperating router 115A may determine that its connection is restored), and,
at a time of the disappearance of the failure, the first wireless connector disconnects the first wireless connection to the first wireless communication device (Ignatchenko: paragraphs 0137-0138, terminating emergency connection and resuming normal operation).

Regarding Claim 6, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein, when receiving a packet from the first wireless communication device through the network, the detector detects the disappearance of the failure (Ignatchenko: paragraph 0135, cooperating router 115A may determine that its connection is restored).

Regarding Claim 7, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein the network connector transmits a packet at every predetermined time (Ignatchenko: paragraph 0126, observing that packets from interface(s) are no longer received for a predetermined or configurable amount of time).

Regarding Claim 8, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein the detector further detects the occurrence of the failure of the network connection in a local device (Ignatchenko: paragraph 0061, cooperating routers may be located in the same structure (i.e. house or an office)), and,
at a time of the occurrence of the failure of the network connection in the local device, the first wireless connector starts a wireless connection operation with a predetermined wireless profile (Ignatchenko: paragraph 0098, cooperation types).

Regarding Claim 9, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein the detector further detects disappearance of the failure of the network connection in the local device (Ignatchenko: paragraph 0135, cooperating router 115A may determine that its connection is restored), and,
at a time of the disappearance of the failure of the network connection in the local device, the first wireless connector stops the wireless connection operation with the predetermined wireless profile (Ignatchenko: paragraphs 0137-0138, terminating emergency connection and resuming normal operation).

Regarding Claim 10, Ignatchenko teaches the respective claim(s) as presented above and further teaches a second wireless connector configured to make a second wireless connection to a wireless slave device (Ignatchenko: paragraph 0186 & Fig. 4b, intermediate routers); and
a second relay configured to relay a second communication between the wireless slave device and the network (Ignatchenko: paragraph 0186, communication with router and intermediate router via connection 170).

Regarding Claim 11, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein the detector further detects the occurrence of the failure of the network connection in a local device (Ignatchenko: paragraph 0061, cooperating routers may be located in the same structure (i.e. house or an office)), and,
at a time of the occurrence of the failure of the network connection in the local device, the first wireless connector starts a wireless connection operation with a predetermined wireless profile (Ignatchenko: paragraph 0098, cooperation types).

Regarding Claim 12, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein, when being connected to a third wireless communication device by the wireless connection operation, the second relay relays a third communication between the wireless slave device and the third wireless communication device (Ignatchenko: paragraph 0186, communication with router and intermediate router via connection 170).

Regarding Claim 13, Ignatchenko teaches the respective claim(s) as presented above and further teaches the detector further detects disappearance of the failure of the network connection in the local device (Ignatchenko: paragraph 0135, cooperating router 115A may determine that its connection is restored), and,
at a time of the disappearance of the failure of the network connection in the local device, the first wireless connector stops the wireless connection operation with the predetermined wireless profile (Ignatchenko: paragraphs 0137-0138, terminating emergency connection and resuming normal operation).

Regarding Claim 14, Ignatchenko teaches the respective claim(s) as presented above and further teaches when the wireless connection operation is stopped, the second relay relays the second communication between the wireless slave device and the network (Ignatchenko: paragraphs 0137-0138, terminating emergency connection and resuming normal operation).

Regarding Claim 15, Ignatchenko teaches A wireless communication method for a wireless communication device (Ignatchenko: paragraphs 0065, 0126 and Figs. 2A & 3B, i.e. cooperating router), the method comprising:
detecting occurrence of a failure of a network connection in a first wireless communication device (Ignatchenko: paragraph 0126 & Fig. 3B, cooperating router determines it has communication problems);
when detecting the occurrence of the failure (Ignatchenko: paragraph 0126 & Fig. 3B, said determining said problem), determining whether or not to make a first wireless connection to the first wireless communication device (Ignatchenko: paragraph 0127 & Fig. 3B, cooperating router sends an emergency connection required message after determining said problem, thus teaching the necessary determinator component; see also paragraph 0359, router may decide to switch to a different proxy/router based on the potential issue detection techniques, thus determining whether to make a connection to the proxy/router in use), the first wireless communication device being another wireless communication device (Ignatchenko: paragraph 0359, router determines if another router/proxy is experiencing problems, therefore teaching a router may detect failure or problems of another wireless device);
when making the determination to make the first wireless connection, making the first wireless connection to the first wireless communication device (Ignatchenko: paragraphs 0066, 0127 & Fig. 2A, connection 105 and/or a logical channel established over connection 105; see also paragraph 0359, router may decide to switch to a different proxy/router based on the potential issue detection techniques, thus making or continuing a connection with the proxy/router in use); and
relaying a first communication between the first wireless communication device and a network (Ignatchenko: paragraphs 0066, 0127 & Fig. 2A, inter-router 

Regarding Claim 16, Ignatchenko teaches the respective claim(s) as presented above and further teaches the wireless communication method makes the determination, based on a radio wave status of a wireless radio wave from the first wireless communication device (Ignatchenko: paragraph 0112, cooperation based on additional parameters such as signal strength).

Regarding Claim 18, Ignatchenko teaches the respective claim(s) as presented above and further teaches when not receiving a packet from the first wireless communication device through the network for a predetermined period, detecting the occurrence of the failure of the network connection in the first wireless communication device (Ignatchenko: paragraph 0126, observing that packets from interface(s) 204 are no longer received for a predetermined or configurable amount of time).

Regarding Claim 19, Ignatchenko teaches the respective claim(s) as presented above and further teaches detecting disappearance of the failure of the network connection in the first wireless communication device (Ignatchenko: paragraph 0135, cooperating router 115A may determine that its connection is restored); and,
at a time of the disappearance of the failure, disconnecting the first wireless connection to the first wireless communication device (Ignatchenko: .

Regarding Claim 29, Ignatchenko teaches A non-transitory computer readable recording medium recorded with a wireless communication program for a wireless communication device (Ignatchenko: paragraphs 0065, 0126 and Figs. 2A & 3B, i.e. cooperating router), the program (Ignatchenko: paragraph 0565, computer program products comprising software stored on any computer useable medium) causing a computer to execute:
a network connection function of connecting to a network (Ignatchenko: paragraph 0058 & Fig. 1C, internet);
a detection function of detecting occurrence of a failure of a network connection in a first wireless communication device (Ignatchenko: paragraph 0126 & Fig. 3B, cooperating router determines it has communication problems), the first wireless communication device being another wireless communication device (Ignatchenko: paragraph 0359, router determines if another router/proxy is experiencing problems, therefore teaching a router may detect failure or problems of another wireless device);
a determination function of, when detecting the occurrence of the failure (Ignatchenko: paragraph 0126 & Fig. 3B, said determining said problem), determining whether or not to make a first wireless connection to the first wireless communication device (Ignatchenko: paragraph 0127 & Fig. 3B, cooperating router sends an emergency connection required message after determining said problem);
a first wireless connection function (Ignatchenko: paragraph 0079, internet traffic splitter to route packets to another cooperating router) of, when making the determination to make the first wireless connection, making the first wireless connection to the first wireless communication device (Ignatchenko: paragraphs 0066, 0127 & Fig. 2A, connection 105 and/or a logical channel established over connection 105; see also paragraph 0359, router may decide to switch to a different proxy/router based on the potential issue detection techniques, thus making or continuing a connection with the proxy/router in use);; and
a first relay function (Ignatchenko: paragraphs 0066, 0127 & Fig. 2A, i.e. inter-router communication interface) of relaying a first communication between the first wireless communication device and the network (Ignatchenko: paragraphs 0066, 0127 & Fig. 2A, inter-router communication interface to forward outgoing packets through connection 105 and/or a logical channel established over connection 105).

Regarding Claim 43, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein the network connector connects to the network through a wired connection (Ignatchenko: paragraph 0192, connections to the network may be implemented using wired connection).  


Regarding Claim 44, Ignatchenko teaches the respective claim(s) as presented above and further teaches connecting to a network through a wired connection 

Regarding Claim 45, Ignatchenko teaches the respective claim(s) as presented above and further teaches wherein the network connection function connects to the network through a wired connection (Ignatchenko: paragraph 0192, connections to the network may be implemented using wired connection).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko in view of Grayson et al. (US 2017/0353983 A1) hereinafter “Grayson.”

Regarding Claim 3, Ignatchenko teaches the respective claim(s) as presented above and further teaches however fails to teach the remaining limitations of measuring the radio wave status of a communication device in which the occurrence of the failure does not exist for determining to make the first connection.  However, Grayson from an analogous art teaches a Wi-Fi AP can perform signal strength measurements to measure radio signals that may be transmitted by one or more neighboring Wi-Fi APs for managing Wi-Fi connections in a residential network (Grayson: paragraphs 0065-0066 & Fig. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ignatchenko in view 

Regarding Claim 17, Ignatchenko teaches the respective claim(s) as presented above and further teaches however fails to teach the remaining limitations of measuring the radio wave status of a communication device in which the occurrence of the failure does not exist for determining to make the first connection.  However, Grayson from an analogous art teaches a Wi-Fi AP can perform signal strength measurements to measure radio signals that may be transmitted by one or more neighboring Wi-Fi APs for managing Wi-Fi connections in a residential network (Grayson: paragraphs 0065-0066 & Fig. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ignatchenko in view of Grayson to determine the signal strength or radio wave status of each wireless communication device in order to connect to the wireless device with the greatest signal strength for optimal performance in the network.  

Response to Arguments
Arguments regarding amended independent claims 1, 15 and 29:
a) Ignatchenko fails to teach detecting an occurrence of a failure of another wireless communication device and instead detects failure of the device itself (remarks, page 1, paragraph 2).


Applicant's arguments filed 09/26/2020 have been fully considered but they are not persuasive. After review of the prior art(s), Ignatchenko teaches, in a further embodiment, a router may use some or all of the potential issue detection techniques to make a decision that a proxy currently in use is experiencing problems and/or delays and specifically teaches the router may decide to switch to a different proxy based on the potential issue detection techniques (Ignatchenko: paragraph 0359).  Therefore Ignatchenko similarly teaches a wireless device capable of detecting problems or failures of a first wireless device (another device) to determine whether to maintain or make a connection with said first wireless device.  Examiner maintains the rejection of independent claims 1, 15 and 29 and respective dependent claims as provided in the rejection above.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dharmadhikari et al. (US 2015/0117175 A1) teaches rapid failure detection between coupled network devices in a network.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468